QUAYLE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1-2 and 6 are objected to because of the following informalities:
The following changes should be made to improve claim language clarity:
On lines 6 and 8 of claim 1; and lines 10 and 12 of claim 6: insert --a-- before each occurrence of “loop”.
On line 13 of claim 1 and the penultimate line of claim 6, change each occurrence of “one of loop portions” to --one loop portion of loop portions--.
On lines 13-14 of claim 1 and the last two lines of claim 6, delete each occurrence of “in loop shape”.
On lines 2-3 of claim 2, change “go around” to --spiral--.
 	Appropriate correction is required.
Allowable Subject Matter
5.	Claims 1-6 are allowed.
As per claims 1 and 6, the closest prior art JP62-5619 (as cited and machine translation provided by the Applicant) discloses in Figs. 6-19 a noise filter comprising: a ground line (center tapped line connected to ground b) connected between a first circuit (An external circuit not shown but inherently present is connected to terminals a and c as well-known in the art.) and a second circuit (An external circuit not shown but inherently present is connected to terminals d and e as well-known in the art.); a first conductor layer (e.g. layer 21); a capacitor (Fig. 19, capacitor which has terminals f and g) having a first end (top end) connected to the ground line; a first conductor wiring line (e.g. loop conductor which forms an inductor connected between terminals d and e) connected between a second end of the capacitor (e.g. bottom end g) and the second circuit and wired in a loop shape on the first conductor layer; a second conductor wiring line (e.g. loop conductor which forms an inductor connected between terminals a and c) connected between the first circuit and the second end of the capacitor and wired in a loop shape on a second conductor layer 19 of the board; the second conductor wiring line being coupled to the first conductor wiring line by a magnetic field (The first and second conductor lines which are formed by the corresponding inductors are magnetically coupled as shown in Fig. 19.); a magnetic core (e.g. magnetic core 27) including a magnetic material; and a distance adjusting member (e.g. hole 17) to accept adjustment of a distance between at least one of loop portions and the magnetic core (Core 27 is adjusted up and down within hole 17 to adjust a distance between the core 27 and at least one of the loop portions.), the loop portions being wiring portions in loop shape of the respective first and second conductor wiring lines, but DOES NOT DISCLOSE the first circuit and the second circuit mounted on the first conductor layer; wherein the distance adjusting member accepts movement of the magnetic core in a horizontal direction of the first conductor layer of a horizontal direction of the second conductor layer.
Conclusion
6.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAKESH B PATEL/Primary Examiner, Art Unit 2843